DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 24 November 2020.
2.  Claims 2-24 are pending in the application.
3.  Claims 2-24 have been rejected.
4.  Claims 1 and 25 have been cancelled.
Response to Arguments
5.  Applicant's arguments filed 24 November 2020 have been fully considered but they are not persuasive.
On page 10 the applicant argues that a single item in the prior art cannot be considered equivalent to plural claimed elements.  The applicant argues that when a claim requires two separate elements, one element construed as having two separate functions will not suffice to meet the terms of the claim.
The examiner respectfully disagrees.  Xiao discloses separate elements as shown in figure 4.
On page 11 the applicant argues that Xiao lacks the “refrigeration device including a controller…a user access terminal; a management terminal; and a server configured to stored maintenance data.  The applicant argues that the two devices cited in the Office Action cannot be considered as corresponding to the four devices of claim 4, namely a controller, a user access terminal, a management terminal and a server.
The examiner respectfully disagrees.  Xiao discloses different devices such as a user mobile device 110, user device 130, maintenance server 140, maintenance service provider devices, appliance manufacture devices and insurance provider devices [0031].  Specifically, as shown in figure 4 there are two mobile devices (110-1 and 110-2).  One of the devices can be used as the controller and the other device would be used as the user access terminal.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.  Claim(s) 2, 3, 9, 10, 16-18 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al US 2015/0339634 A1 (hereinafter Xiao).
As to claim 2, Xiao discloses the system according to claim 1, wherein processing on the maintenance data comprises viewing the maintenance data, adding the maintenance data, editing the maintenance data and/or deleting the maintenance data (i.e. viewing displayed maintenance data of appliance) [figure 8B]. 
As to claim 3, Xiao discloses the system according to claim 2, wherein storage status of the maintenance data of the associated refrigeration device comprises the following: the maintenance data has been stored into the controller storage module but is editable and/or deletable; or the maintenance data has been stored into the controller storage module and is non-editable and/or undeletable, but has not yet been uploaded to the server; or the maintenance data has been uploaded to the server (i.e. uploaded to server) [0022]. 
As to claim 9, Xiao discloses the system of claim 24 wherein the user access terminal comprises: 

a user access terminal display module configured to display the maintenance data of the associated refrigeration device and a data processing interface (i.e. displaying maintenance data of appliance) [figure 8B]; and 
a user access terminal data synchronization module configured to synchronize the maintenance data of the associated refrigeration device from the user access terminal to a server in real time (i.e. periodically with the server) [0022]. 
As to claim 10, Xiao discloses the system according to claim 9, wherein the processing on maintenance data comprises viewing the maintenance data, adding the maintenance data, editing the maintenance data and/or deleting the maintenance data (i.e. viewing displayed maintenance data of appliance) [figure 8B]. 
As to claim 16, Xiao discloses the system according to claim 9, wherein the user access terminal is configured as a mobile terminal (i.e. using a mobile device) [0018]. 
As to claim 17, Xiao discloses the system of claim 24 wherein the management terminal, further comprising: 
a management terminal input module configured to input and process maintenance data (i.e. using a mobile device) [0018] of one or more associated refrigeration devices (i.e. appliance such as a refrigerator) [0020]; 

a management terminal data synchronization module configured to synchronize the maintenance data of the one or more associated refrigeration devices between the management terminal and a server periodically and/or in real time (i.e. periodically with the server) [0022]. 
As to claim 18, Xiao discloses the system according to claim 17, wherein processing on the maintenance data comprises viewing the maintenance data, adding the maintenance data, editing the maintenance data and/or deleting the maintenance data (i.e. viewing displayed maintenance data of appliance) [figure 8B]. 
 As to claim 24, Xiao discloses a controller for a refrigeration device, comprising: 
a refrigeration device including a controller, the controller including:
a controller input module configured to input and process maintenance (i.e. using a mobile device) [0018] data of an associated refrigeration device (i.e. appliance such as a refrigerator) [0020]; 
a controller display module configured to display the maintenance data of the associated refrigeration device and a data processing interface (i.e. displaying maintenance data of appliance) [figure 8B]; 
a controller storage module configured to store the maintenance data of the associated refrigeration device (i.e. in the mobile device) [0019]; and 
a controller data synchronization module configured to synchronize the maintenance data of the associated refrigeration device between the controller and a server periodically and/or in real time (i.e. periodically with the server) [0022];
a user access terminal (i.e. mobile device) [0018]; 
a management terminal (i.e. maintenance server) [0022]; and 
the server configured to store maintenance data (i.e. maintenance server) [0022], 
wherein the maintenance data can be uploaded from the controller, the user access terminal and the management terminal to the server and can be downloaded from the server to the controller (i.e. push/pull from server) [0022]; and the maintenance data can be read through the user access terminal and the management terminal (i.e. through the mobile device) [0023]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claims 4, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al US 2015/0339634 A1 (hereinafter Xiao) as applied to claims 9, 17 and 24 above, and further in view of Esaki US 2010/0064256 A1.
As to claim 4, Xia does not teach a controller login and permission identification module configured to define a user permission based on a login instruction, wherein the user permission comprises permissions of general users or permissions of authorized maintenance personnel.  Xia does not teach wherein an input type of the maintenance data comprises reference maintenance data input under the permissions of general users, and reference maintenance data and/or standardized maintenance data input by the authorized maintenance personnel. 
Esaki teaches a controller login and permission identification module configured to define a user permission based on a login instruction, wherein the user permission comprises permissions of general users or permissions of authorized maintenance personnel [0049].  Esaki teaches wherein an input type of the maintenance data comprises reference maintenance data input under the permissions of general users, and reference maintenance data and/or standardized maintenance data input by the authorized maintenance personnel [0071, 0075, 0077, and 0079].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Xiao so that there would have been a controller login and permission identification module configured to define a user permission based on a login instruction, wherein the user permission would have comprised permissions of general users or permissions of authorized maintenance personnel.  The input type of the maintenance data would have comprised reference maintenance data input under the permissions of general users, and reference maintenance data and/or standardized maintenance data input by the authorized maintenance personnel. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Xiao by the teaching of Esaki because it allows for a managing user to change settings [0004].
As to claim 11, Xia does not teach a user access terminal login and permission identification module configured to define a user permission based on a login instruction, wherein the user permission comprises permissions of general users, permissions of authorized maintenance personnel or permissions of authorized management personnel.  Xia does not teach wherein an input type of the maintenance data comprises reference maintenance data input under the permissions of general users, and reference maintenance data and/or standardized maintenance data input under the permissions of authorized maintenance personnel and/or the permissions of authorized management personnel. 
Esaki teaches a controller login and permission identification module configured to define a user permission based on a login instruction, wherein the user permission comprises permissions of general users or permissions of authorized maintenance personnel [0049].  Esaki teaches wherein the input type of the maintenance data comprises reference maintenance data input under the permissions of general users, and reference maintenance data and/or standardized maintenance data input by the authorized maintenance personnel [0071, 0075, 0077, and 0079].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Xiao so that there would have been a controller login and permission identification module configured to define a user permission based on a login instruction, wherein the user permission would have comprised permissions of general users or permissions of authorized maintenance personnel.  The input type of the maintenance data would have comprised reference maintenance data input under the permissions of general users, and reference maintenance data and/or standardized maintenance data input by the authorized maintenance personnel. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Xiao by the teaching of Esaki because it allows for a managing user to change settings [0004].
As to claim 19, Xia does not teach the system according to claim 17, further comprising a management terminal login and permission identification module configured to define a user permission based on a login instruction, the user permission comprising permissions of authorized management personnel.  Xia does not teach wherein an input type of the maintenance data comprises reference maintenance data and/or standardized maintenance data input under the permissions of authorized management personnel. 
Esaki teaches a controller login and permission identification module configured to define a user permission based on a login instruction, wherein the user permission comprises permissions of general users or permissions of authorized maintenance personnel [0049].  Esaki teaches wherein the input type of the maintenance data comprises reference maintenance data input under the permissions of general users, and reference maintenance data and/or standardized maintenance data input by the authorized maintenance personnel [0071, 0075, 0077, and 0079].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Xiao so that there would have been a controller login and permission identification module configured to define a user permission based on a login instruction, wherein the user permission would have comprised permissions of general users or permissions of authorized maintenance personnel.  The input type of the maintenance data would have comprised reference maintenance data input under the permissions of general users, and reference maintenance data and/or standardized maintenance data input by the authorized maintenance personnel. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Xiao by the teaching of Esaki because it allows for a managing user to change settings [0004].
8.  Claims 5, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al US 2015/0339634 A1 (hereinafter Xiao) and Esaki US 2010/0064256 A1 as applied to claims 4, 11 and 19 above, and further in view of Deaton et al US 2006/0235611 A1 (hereinafter Deaton).
As to claim 5, the Xiao-Esaki combination does not teach the permissions of general users comprise viewing the reference maintenance data, adding the reference maintenance data, editing the reference maintenance data in a preset time period and/or deleting the reference maintenance data in a preset time period; and/or the permissions of authorized maintenance personnel comprise viewing the reference maintenance data and/or the standardized maintenance data; and/or adding the reference maintenance data and/or the standardized maintenance data; and/or editing the reference maintenance data and/or the standardized maintenance data in a preset time period; and/or deleting the reference maintenance data and/or the standardized maintenance data in a preset time period. 
Deaton teaches the permissions of general users comprise viewing the reference maintenance data, adding the reference maintenance data [0095].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Xiao-Esaki combination so that the permissions of general users would have comprised viewing the reference maintenance data, adding the reference maintenance data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Xiao-Esaki combination by the teaching of Deaton because it provides an alternative system for recording and reporting which are cost-effective [0008].
As to claim 12, the Xiao-Esaki combination does not teach the system according to claim 11, wherein the permissions of general users comprise viewing the reference maintenance data, adding the reference maintenance data, editing the reference maintenance data in a preset time period and/or deleting the reference maintenance data in a preset time period; and/or the permissions of authorized maintenance personnel comprise viewing the reference maintenance data and/or the standardized maintenance data; and/or adding the reference maintenance data and/or the standardized maintenance data; and/or editing the reference maintenance data and/or the standardized maintenance data in a preset time period; and/or deleting the reference maintenance data and/or the standardized maintenance data in a preset time period; and/or the permissions of authorized management personnel comprise viewing the reference maintenance data and/or the standardized maintenance data; and/or adding the reference maintenance data and/or the standardized maintenance data; and/or editing the reference maintenance data and/or the standardized maintenance data; and/or deleting the reference maintenance data and/or the standardized maintenance data. 
Deaton teaches the permissions of general users comprise viewing the reference maintenance data, adding the reference maintenance data [0095].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Xiao-Esaki combination so that the permissions of general users would have comprised viewing the reference maintenance data, adding the reference maintenance data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Xiao-Esaki combination by the teaching of Deaton because it provides an alternative system for recording and reporting which are cost-effective [0008].
As to claim 20, the Xiao-Esaki combination does not teach the system according to claim 19, wherein the permissions of authorized management personnel comprise viewing the reference maintenance data and/or the standardized maintenance data; and/or adding the reference maintenance data and/or the standardized maintenance data; and/or editing the reference maintenance data and/or the standardized maintenance data; and/or deleting the reference maintenance data and/or the standardized maintenance data. 
Deaton teaches the permissions of general users comprise viewing the reference maintenance data, adding the reference maintenance data [0095].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Xiao-Esaki combination so that the permissions of general users would have comprised viewing the reference maintenance data, adding the reference maintenance data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Xiao-Esaki combination by the teaching of Deaton because it provides an alternative system for recording and reporting which are cost-effective [0008].
9.  Claims 6, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al US 2015/0339634 A1 (hereinafter Xiao) as applied to claims 9, 17 and 24 above, and further in view of Takami et al US 2018/0136616 A1 (hereinafter Takami).
As to claim 6, Xia does not teach the system according to claim 24, wherein the maintenance data has indispensable items, the indispensable items comprising a maintenance subject, a maintenance object, maintenance time and maintenance content. 
Takami teaches the maintenance data has indispensable items, the indispensable items comprising a maintenance subject, a maintenance object, maintenance time and maintenance content [as shown in figure 7]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Xia so that the maintenance data would have had indispensable items, the indispensable items comprising a maintenance subject, a maintenance object, maintenance time and maintenance content. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Xia by the teaching of Takami because it helps maintain maintenance data [0006].
As to claim 13, Xia does not teach the system according to claim 9, wherein the maintenance data has indispensable items, the indispensable items comprising a maintenance subject, a maintenance object, maintenance time and maintenance content. 
Takami teaches the maintenance data has indispensable items, the indispensable items comprising a maintenance subject, a maintenance object, maintenance time and maintenance content [as shown in figure 7]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Xia so that the maintenance data would have had indispensable items, the indispensable items comprising a maintenance subject, a maintenance object, maintenance time and maintenance content. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Xia by the teaching of Takami because it helps maintain maintenance data [0006].
As to claim 21, Xia does not teach the system according to claim 17, wherein the maintenance data has indispensable items, the indispensable items comprising a maintenance subject, a maintenance object, maintenance time and maintenance content. 
Takami teaches the maintenance data has indispensable items, the indispensable items comprising a maintenance subject, a maintenance object, maintenance time and maintenance content [as shown in figure 7]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Xia so that the maintenance data would have had indispensable items, the indispensable items comprising a maintenance subject, a maintenance object, maintenance time and maintenance content. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Xia by the teaching of Takami because it helps maintain maintenance data [0006].
10.  Claims 7, 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al US 2015/0339634 A1 (hereinafter Xiao) and Takami et al US 2018/0136616 A1 (hereinafter Takami) as applied to claims 6, 13 and 21 above, and further in view of Prakash et al US 2010/0270097 A1 (hereinafter Prakash).
As to claim 7, the Xiao-Takami combination does not teach the system according to claim 6, wherein the maintenance data further comprises optional items and/or custom items, the optional items comprising compressor running time and/or number of compressor startups and/or remarks, and the custom items comprising content added by users on their own initiative. 
Prakash teaches optional items and/or custom items, the optional items comprising compressor running time and/or number of compressor startups and/or remarks, and the custom items comprising content added by users on their own initiative (i.e. optional accessories such as a compressor) [0041].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Xia-Takami combination so that the maintenance data would have further comprised optional items and/or custom items, the optional items would have comprised compressor running time and/or number of compressor startups and/or remarks, and the custom items comprising content added by users on their own initiative.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Xia-Takami combination by the teaching of Prakash because it helps develop better systems [0007].
As to claim 14, the Xiao-Takami combination does not teach the system according to claim 13, wherein the maintenance data further comprises optional items and/or custom items, the optional items comprising compressor running time and/or number of compressor startups and/or remarks, and the custom items comprising content added by users on their own initiative.
Prakash teaches optional items and/or custom items, the optional items comprising compressor running time and/or number of compressor startups and/or remarks, and the custom items comprising content added by users on their own initiative (i.e. optional accessories such as a compressor) [0041].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Xia-Takami combination so that the maintenance data would have further comprised optional items and/or custom items, the optional items would have comprised compressor running time and/or number of compressor startups and/or remarks, and the custom items comprising content added by users on their own initiative.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Xia-Takami combination by the teaching of Prakash because it helps develop better systems [0007].
As to claim 22, the Xiao-Takami combination does not teach the system according to claim 21, wherein the maintenance data further comprises optional items and/or custom items, the optional items comprising compressor running time and/or number of compressor startups and/or remarks, and the custom items comprising content added by users on their own initiative. 
Prakash teaches optional items and/or custom items, the optional items comprising compressor running time and/or number of compressor startups and/or remarks, and the custom items comprising content added by users on their own initiative (i.e. optional accessories such as a compressor) [0041].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Xia-Takami combination so that the maintenance data would have further comprised optional items and/or custom items, the optional items would have comprised compressor running time and/or number of compressor startups and/or remarks, and the custom items comprising content added by users on their own initiative.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Xia-Takami combination by the teaching of Prakash because it helps develop better systems [0007].
11.  Claims 8, 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al US 2015/0339634 A1 (hereinafter Xiao) and Takami et al US 2018/0136616 A1 (hereinafter Takami) as applied to claims 6, 13 and 21 above, and further in view of Shaaban et al US 2016/0140528 A1 (hereinafter Shaaban).
As to claim 8, the Xiao-Takami combination does not teach the system according to claim 6, wherein the maintenance content comprises standardized preset child entries for displaying different maintenance items. 
Shaaban teaches a maintenance content that comprises standardized preset child entries for displaying different maintenance items [0078].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Xia-Takami combination so that the maintenance content would have comprised standardized preset child entries for displaying different maintenance items.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Xia-Takami combination by the teaching of Shaaban because it provides improved data presentation [0055].
As to claim 15, the Xiao-Takami combination does not teach the system according to claim 13, wherein the maintenance content comprises standardized preset child entries for displaying different maintenance items. 
Shaaban teaches a maintenance content that comprises standardized preset child entries for displaying different maintenance items [0078].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Xia-Takami combination so that the maintenance content would have comprised standardized preset child entries for displaying different maintenance items.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Xia-Takami combination by the teaching of Shaaban because it provides improved data presentation [0055].
As to claim 23, the Xiao-Takami combination does not teach the system according to claim 21, wherein the maintenance content comprises standardized preset child entries for displaying different maintenance items. 
Shaaban teaches a maintenance content that comprises standardized preset child entries for displaying different maintenance items [0078].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Xia-Takami combination so that the maintenance content would have comprised standardized preset child entries for displaying different maintenance items.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Xia-Takami combination by the teaching of Shaaban because it provides improved data presentation [0055].
Relevant Prior Art
12.  The following references have been considered relevant by the examiner:
A.  Siekman et al US 2011/0270773 A1 directed to providing a home maintenance recommendation tool that is incorporated into a user’s online financial account [abstract].
B.  Matsushima et al US 2003/0120972 A1 directed to network connectable household electric appliances and a workstation of a service center are connected to permit communication there between [abstract]. 
C.  Vassilev et al US 2006/0123806 A1 directed to a refrigerator that has a high degree of intelligence and is convenience for servicing [abstract].
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492